ORDER

PER CURIAM.
Appellants appeal the judgment of the trial court entered on a jury verdict in favor of respondent on their action for negligence on the part of respondent. Appellants claim that respondent- negligently failed to issue a policy of automobile liability insurance naming them as insureds. On appeal, appellants contend that the trial court erred in refusing to grant a mistrial or, alternatively, a new trial based on respondent’s counsel’s reference to appellants’ failure to produce a witness who was equally available to both parties.
We have reviewed the briefs and the record. No error of law appears. An opinion reciting the detailed facts and restating the principles of law would have no precedential value. The judgment of the trial court is affirmed pursuant to Rule 84.16(b).